J-S22026-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

A.R.Z.                                            IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

C.M.B.

                            Appellee                  No. 1887 MDA 2016


                 Appeal from the Order Entered October 12, 2016
               In the Court of Common Pleas of Cumberland County
                      Civil Division at No(s): 2016-4937 CIVIL


BEFORE: SHOGAN, J., MOULTON, J., and PLATT, J.*

MEMORANDUM BY MOULTON, J.:                              FILED JULY 17, 2017

       A.R.Z. (“Mother”) appeals from the October 12, 2016 order entered in

the Cumberland County Court of Common Pleas denying Mother’s petition

for a protection from abuse (“PFA”) order. We affirm.

       On September 1, 2016, Mother filed a petition for a PFA order on

behalf of R.R., a minor, against C.M.B. (“Father”). That same day, the trial

court entered a temporary PFA order and scheduled a hearing for September

7, 2016. Following a series of continuances, the trial court held a hearing on

October 11, 2016.        On October 12, 2016, the trial court denied Mother’s

petition. On November 14, 2016, Mother timely filed a notice of appeal. 1
____________________________________________


       *
           Retired Senior Judge assigned to the Superior Court.
       1
      Although the order is dated October 12, 2016, notations on the order
show that the Prothonotary entered the order on the docket and mailed
(Footnote Continued Next Page)
J-S22026-17



      The well-reasoned opinion of the Honorable Jessica E. Brewbaker set

forth the factual history underlying this appeal, which we adopt and

incorporate herein. See Trial Ct. Op., 11/30/16, at 1-6 (“1925(a) Op.”).

      Mother raises two issues on appeal:

             1. Did the [trial c]ourt err in determining there was
                insufficient evidence to grant a PFA order?

             2. Did the [trial c]ourt err in not granting the PFA order
                considering     C.[M.]B.’s    inconsistent    or   false
                statements provided to the Guardian ad Litem and in
                testimony to the [trial c]ourt?

Mother’s Br. at 6 (suggested answers omitted).

      Mother argues that the trial court erred in concluding that the evidence

was insufficient to grant a PFA order. The PFA Act, 23 Pa.C.S. §§ 6101-22,

is intended “to protect victims of domestic violence from those who

perpetrate such abuse, with the primary goal of advance prevention of

physical and sexual abuse.”          Buchhalter v. Buchhalter, 959 A.2d 1260,

1262 (Pa.Super. 2009) (quotation omitted).           PFA petitioners have the

burden of proving the allegations of abuse by a preponderance of the

evidence. Ferko-Fox v. Fox, 68 A.3d 917, 926-27 (Pa.Super. 2013). “The

preponderance of the evidence is defined as the greater weight of the


                       _______________________
(Footnote Continued)

copies of the order to the parties on October 14, 2016. Because the “day of
entry [is] the day the clerk of the court or the office of government unit
mails or delivers copies of the order to the parties,” Pa.R.A.P. 108(a)(1), the
30-day appeal period began to run on October 14, 2016. Therefore,
Mother’s appeal is timely.



                                            -2-
J-S22026-17



evidence, i.e., to tip a scale slightly is the criteria or requirement for

preponderance of the evidence.”      Id. at 927 (quotation omitted).      “Our

standard of review for PFA orders is well settled. In the context of a PFA

order, we review the trial court’s legal conclusions for an error of law or

abuse of discretion.”   Boykai v. Young, 83 A.3d 1043, 1045 (Pa.Super.

2014) (quotation omitted).

      In both of her issues, Mother challenges the trial court’s credibility

determinations and asserts that the evidence she presented proved by a

preponderance of the evidence that R.R. was entitled to a PFA order against

Father. We disagree.

      In its opinion, the trial court applied the relevant law and properly

determined that Mother failed to show, by a preponderance of the evidence,

that Father abused R.R.    See 1925(a) Op. at 6-11.      The trial court found

that R.R.’s testimony lacked credibility, and the court carefully explained its

reasons for so finding. See id. at 7-9. In contrast, the trial court found that

Father’s testimony, as well as the testimony of Father’s witnesses, was

consistent, credible, and, in some cases, supported by photographic

evidence that contradicted R.R.’s testimony.      “This Court defers to the

credibility determinations of the trial court as to witnesses who appeared

before it[,]” Ferko-Fox, 68 A.3d at 927 (quotation omitted), which are

supported by the record. Further, the trial court considered and weighed the

evidence, including testimony, photographs, the guardian ad litem’s report,

prior PFA orders, and psychiatric reports. After reviewing the parties’ briefs,

                                     -3-
J-S22026-17



the record, and the relevant law, we conclude that the trial court neither

erred nor abused its discretion.   We affirm based on the trial court’s

reasoning. See 1925(a) Op. at 6-11.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/17/2017




                                   -4-
Circulated 06/20/2017 08:51 AM